UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 1-11313 CKE RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0602639 (State or Other Jurisdiction (I.R.S. Employer Identification No.) Of Incorporation or Organization) 6307 Carpinteria Avenue, Ste. A, Carpinteria, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 745-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ The number of outstanding shares of the registrant’s common stock was 100 shares as of December 2, 2010. CKE RESTAURANTS, INC. AND SUBSIDIARIES INDEX Page No. Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of November 1, 2010 (Successor) and January 31, 2010 (Predecessor) 3 Condensed Consolidated Statements of Operations for the twelve weeks ended November 1, 2010 (Successor) and twelve weeks ended November 2, 2009 (Predecessor) 4 Condensed Consolidated Statements of Operations for the sixteen weeks ended November 1, 2010 (Successor), twenty-four weeks ended July 12, 2010 (Predecessor) and forty weeks ended November 2, 2009 (Predecessor) 5 Condensed Consolidated Statements of Stockholders’ Equity for the twenty-four weeks ended July 12, 2010 (Predecessor) and sixteen weeks ended November 1, 2010 (Successor) 6 Condensed Consolidated Statements of Cash Flows for the sixteen weeks ended November 1, 2010 (Successor), twenty-four weeks ended July 12, 2010 (Predecessor) and forty weeks ended November 2, 2009 (Predecessor) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 Part II. Other Information Item 1. Legal Proceedings 49 Item 1A. Risk Factors 50 Item 6. Exhibits 60 Signatures 61 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except shares and par values) (Unaudited) Successor Predecessor November 1, 2010 January 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $46 as of November 1, 2010 and $358 as of January 31, 2010 Related party trade receivables Inventories, net Prepaid expenses Assets held for sale Advertising fund assets, restricted Deferred income tax assets, net Other current assets Total current assets Notes receivable, net of allowance for doubtful accounts of $0 as of November 1, 2010 and $379 as of January 31, 2010 Property and equipment, net of accumulated depreciation and amortization of $19,771 as of November 1, 2010 and $445,033 as of January 31, 2010 Property under capital leases, net of accumulated amortization of $1,741 as of November 1, 2010 and $46,090 as of January 31, 2010 Deferred income tax assets, net — Goodwill Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of bank indebtedness and other long-term debt $ 29 $ Current portion of capital lease obligations Accounts payable Advertising fund liabilities Other current liabilities Total current liabilities Bank indebtedness and other long-term debt, less current portion Capital lease obligations, less current portion Deferred income tax liabilities, net — Other long-term liabilities Total liabilities Commitments and contingencies (Notes 7, 9 and 15) Subsequent events (Notes 7 and 9) Stockholders’ equity: Predecessor: Common stock, $0.01 par value; 100,000,000 shares authorized; 55,290,626 shares issued and outstanding as of January 31, 2010 — Successor: Common stock, $0.01 par value; 100 shares authorized, issued and outstanding as of November 1, 2010 — — Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) (Unaudited) Successor Predecessor Twelve Weeks Ended November 1, 2010 Twelve Weeks Ended November 2, 2009 Revenue: Company-operated restaurants $ $ Franchised and licensed restaurants and other Total revenue Operating costs and expenses: Restaurant operating costs: Food and packaging Payroll and other employee benefits Occupancy and other Total restaurant operating costs Franchised and licensed restaurants and other Advertising General and administrative Facility action charges, net Other operating expenses, net — Total operating costs and expenses Operating income Interest expense ) ) Other income, net (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ See Accompanying Notes to Condensed Consolidated Financial Statements 4 CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) (Unaudited) Successor Predecessor Sixteen Weeks Ended November 1, 2010 Twenty-Four Weeks Ended July 12, 2010 Forty Weeks Ended November 2, 2009 Revenue: Company-operated restaurants $ $ $ Franchised and licensed restaurants and other Total revenue Operating costs and expenses: Restaurant operating costs: Food and packaging Payroll and other employee benefits Occupancy and other Total restaurant operating costs Franchised and licensed restaurants and other Advertising General and administrative Facility action charges, net Other operating expenses, net — Total operating costs and expenses Operating (loss) income ) Interest expense ) ) ) Other income (expense), net ) (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ ) $ See Accompanying Notes to Condensed Consolidated Financial Statements 5 CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except shares) (Unaudited) Common Stock Additional Accumulated Total Stockholders’ Shares Amount Paid-In Capital Deficit Equity Predecessor: Balance as of January 31, 2010 $ $ $ ) $ Forfeitures of restricted stock awards ) (1 ) 1 — — Exercise of stock options 2 — Share-based compensation expense — — — Repurchase and retirement of common stock ) (2
